DETAILED ACTION
	This Office action details a non-final action on the merits for the above referenced application No.  Claims 15, 17-21, and 27-30 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 Aug. 2021 has been entered.
 
Status of Claims
	Claims 1-14, 16, and 22-26 are cancelled.  Claims 15, and 27-29 are amended.  Claim 30 is new.

Response to Amendment
	The amendments filed on 4 Aug. 2021 have been entered.

Response to Arguments
	In view of Applicants amendments, the rejection of claims 15 and 22 under 35 USC 112(a) or 35 USC 112 (pre-AIA ), first paragraph as failing to comply with the written description requirement is withdrawn.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
s 15, 17-21, and 27-29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cesati et al. (WO 2011/097649 A1; published 11 Aug. 2011), in view of Olbrich et al. (WO 2011/076825 A1; published 20 Jun. 2011) and Kalen et al. (Appl. Radiat. Isot.; published 2007) for the reasons cited in the Office action filed on 5 Apr. 2021.

Applicants Arguments
	Applicants assert that Olbrich does not teach the use of a hydrophilic PTFE filter but instead teaches hydrophobic PTFE filters, and hydrophobic PVDF filters.  There would have been no reasonable expectation of success when testing the claimed hydrophilic PTFE filter type, especially since Olbrich teaches that only hydrophibic filters show a low amount of compound 1 adsorbed onto the filter material.  Olbrich does not provide any teaching or suggestion that the surface modification provides any advantages, or that decreased retention can be attributed to the hydrophilic surface modification.  For example, Olbrich does not test or provide data for a hydrophobic PVDF filter.  There is no reason a person of ordinary skill would attribute the reduced absorption to the hydrophilic modification. 
Olbrich fails to teach the unexpected effects on retention and recovery across different filter types as shown in Fig. 2 and Fig 3 of the instant application.  The combination of Cesati and Olbrich is improper because the Office Action relies on information gleaned solely from applicant’s specification. Impermissible hindsight must be avoided.  The Office has presented no evidence or scientific rationale why the skilled artisan would reasonably expect that the claimed hydrophilic PTFE filters would reduce adsorption and increase recovery of flurpiridaz F18 over the filter types of Olbrich.  
The combination of Cesati and Olbrich is impermissible hindsight.  The Office does not provide any evidence or scientific rationale why a person of ordinary skill would be motivated to combine the filter of Kalen with the teachings of Cesati or Olbrich.  Olbrich provides a clear 
	The must be some reasonable expectation of success.  Kalen does not teach or suggest that its filter is suitable for compositions comprising flurpiridaz F18 or that its filter is suitable for use with aqueous solutions of radiopharmaceuticals comprising 3-5 wt% ethanol.  The composition being filtered by Kalen comprises paclitaxel-18F in 100% ethanol.  When applying Kalen, the Office assumes that a person of ordinary skill would expect the Kalen filter would provide a similar adsorption profile for the claimed compound and composition despite the fact that the compounds and compositions of Kalen are different that the claimed compound and composition.

Applicant's arguments filed 4 Aug. 2021 have been fully considered but they are not persuasive. Cesati teaches a method of passing a flurpiridaz F 18 through a sterilizing filter to achieve a filtered composition wherein the composition is in the form of an aqueous solution comprising 3-5 wt% ethanol.  Cesati teaches that the sterilizing filter may be PVDF sterilizing filter or other suitable filter and so there is a teaching, suggestion, and motivation in Cesati to look at other suitable sterilizing filters for filtering the composition comprising flurpiridaz F 18.  	Olbrich teaches that the sterile filtration step is necessary for providing a parenteral formulation and the like for obtaining a suitable pharmaceutical solution for pharmaceutical use.  Unfortunately, a critical loss of fluorolabeled ingredient is in many cases observed.  Thus, there is a need for improving purification steps leading to an increase of the radiolabeling yield.  Olbrich is not being used to teach that the preferred hydrophobic PTFE filter identified therein for compound 1 (structurally different than flurpiridaz F 18) after testing several filters should be used to filter the flurpiridaz F 18 filter.  Instead, Olbrich teaches that in many cases there is an art recognized loss of fluorolabled compound during the filtration.  When there is motivation to solve a problem and there are a finite number of identified predictable solution, a person of .  
At pg. 11, Olbrich teaches that the sterilizing filters tested therein are standard sterile filters used for radiotracer filtration.  Such sterile filters are known in the art.  Kalen teach that the Millex-LG 0.2 µm hydrophilic fluoropore (PTFE) filter standard filter used for radiotracer filtration.  A person of ordinary skill in the art has good reason to use the Millex-LG 0.2 µm hydrophilic fluoropore (PTFE) filter taught by Kalen for the sterile filtration of the flurpiridaz F 18 composition taught by Cesati because the Millex-LG 0.2 µm hydrophilic fluoropore (PTFE) filter is a known option in the art.  There would have been a reasonable expectation of success because Kalen teaches that the Millex-LG 0.2 µm hydrophilic fluoropore (PTFE) filter is suitable for sterile filtration of 18F-labeled compounds.  The use of the Millex-LG 0.2 µm hydrophilic fluoropore (PTFE) filter in the method of Cesati is product of one of ordinary skill and common sense and not innovation.  The retention % and recovery % of the flurpiridaz F 18 after passage through the Millex-LG 0.2 µm hydrophilic fluoropore (PTFE) filter are merely the results of a previously applied method step. 
The instant rejection is not based on hindsight analysis because the instant rejection is based only on the teachings, suggestions, and motivations found in Cesati, Olbrich, and Kalen and not instant specification.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) 

Claims 15, 17-21, and 27-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,568,978 B2,  in view of Olbrich et al. (WO 2011/076825 A1; published 20 Jun. 2011) and Kalen et al. (Appl. Radiat. Isotop.; published 2007) for the reasons cited in the Office action filed on 5 Apr. 2021. 

Applicants Arguments
	Applicants assert that Olbrich does not teach or suggest that hydrophilic PTFE filters are suitable for filtering radiopharmaceuticals and in fact teaches that only hydrophobic filters demonstrate low adsorption of radiopharmaceuticals.  Kalen fails to teach that the claimed filter types are suitable for filtering flurpiridaz F18 or aqueous solutions comprising radiopharmaceuticals.

Applicant's arguments filed 4 Aug. 2021 have been fully considered but they are not persuasive for the same reasons as discussed above. Olbrich teaches that there is a critical loss of fluoro labeled ingredient in many cases is observed during sterile filtration.  There is a need for improving the purification steps leading to an increase of the radiolabeling yield.  In addition, Olbrich teaches that the sterile filter can be a standard sterile filter used for radiotracer filtration.  There is good reason to use the Millex-LG 0.2 µm hydrophilic fluoropore (PTFE) filter taught by Kalen for the sterile filtration of the flurpiridaz F 18 composition taught by claims 1-15 of U.S. Patent No. 10,568,978 B2 because there is a critical loss of fluoro labeled ingredient in many cases and because the Millex-LG 0.2 µm hydrophilic fluoropore (PTFE) filter is a known .  


New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 and 27-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Instant claim 15 broadly requires a hydrophilic polytetrafluoroethylene filter and instant claims 21 and 27-30, which are dependent to claim 15, require specific results such as a recovery of 95% after passage through the filter.  The specification as originally filed does not support explicitly or implicitly that any hydrophilic polytetrafluoroethylene filter is capable of achieving the results recited in claims 21, and 27-30.  

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 15, 21, and 27-30 recites the broad recitation an 18F-bearing radiopharmaceutical, and the claim also recites flurpiridaz F 18 which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
Claim 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cesati et al. (WO 2011/097649 A1; published 11 Aug. 2011), in view of Olbrich et al. (WO 2011/076825 A1; published 20 Jun. 2011) and Kalen et al. (Appl. Radiat. Isot.; published 2007).
	
Cesati et al. teach as discussed above and as discussed in the Office action filed on 5 Apr. 2021.
18F-bearing radiopharmaceutical after passage through the filter is greater than 90%.
	Olbrich et al. teach as discussed above and as discussed in the Office action filed on 5 Apr. 2021.
	Kalen et al. teach as discussed above and as discussed in the Office action filed on 5 Apr. 2021.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Cesati et al. by substituting the sterilizing filter with a hydrophilic fluoropore (PTFE) filter as taught by Olbrich et al. and Kalen et al. because it would have been expected to provide an equivalent sterile composition of flupiridaz F 18 and because the Millex-LG 0.2 µm hydrophilic fluoropore (PTFE) filter is a known option (obvious to try) for sterile filtration of 18F-labeled radiopharmaceuticals  The recovery of 90% of flurpiridaz F 18 after passage through the filter is merely the result of a previously applied method step made obvious by Cesati et al., OIbrich et al., and Kalen et al.  See MPEP 2111.04.I.

Double Patenting
Claim 30 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,568,978 B2, in view of Olbrich et al. (WO 2011/076825 A1; published 20 Jun. 2011) and Kalen et al. (Appl. Radiat. Isotop.; published 2007). 

	Claims 1-15 of U.S. Patent No. 10,568,978 B2 claim as discussed in the Office action filed on 5 Apr. 2021.
	Claims 1-15 of U.S. Patent No. 10,568,978 B2 claim a method of instant claim 15, wherein the recovery of the 18F-bearing radiopharmaceutical after passage through the filter is greater than 90%.

	Kalen et al. teach as discussed above and as discussed in the Office action filed on 5 Apr. 2021.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to further the method of claims 1-15 of U.S. Patent No. 10,568,978 B2 by substituting the hydrophilic regenerated cellulose filter with a hydrophilic PTFE filter as taught by Olbrich et al. and Kalen et al. because it would have been expected to result in an equivalent filtered composition of flurpiridaz F 18 and because the Millex-LG 0.2 µm hydrophilic fluoropore (PTFE) filter is a known option (obvious to try) for sterile filtration of 18F-labeled radiopharmaceuticals.  The recovery of 90% of flurpiridaz F 18 after passage through the filter is merely the result of a previously applied method step made obvious by Cesati et al., OIbrich et al., and Kalen et al.  See MPEP 2111.04.I.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618